Citation Nr: 1326451	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  12-34 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a throat disorder.

5.  Entitlement to service connection for a pulmonary disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for a heart disorder.

9.  Entitlement to service connection for a psychiatric disorder.

10.  Entitlement to an initial compensable rating for service-connected left eye disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In May 2013, the Veteran submitted additional VA and private treatment records.  He did not waive RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2012).  As the case must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the development is completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims on appeal to the RO for additional development.  VA has a duty to assist the Veteran in developing the claims, including making efforts to obtain potentially relevant medical records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2012).  Through the Veteran's submitted statements and hearing testimony, several treatment providers have been identified.

In regard to VA facilities, the Veteran indicates that he has received treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico, as well as the associated outpatient clinics in Ponce and Guyama.  Although the RO obtained some of the Veteran's VA records and the Veteran submitted some as well, a complete set of records should be obtained dated since 1998, which is the date he indicates that he began treatment through VA.

As to private facilities, the Veteran submitted treatment records in May 2013 from Drs. Lara, Puebla, Alvarez, Duprey, and Irizarry, as well as from Cardiovascular Center of Puerto Rico and Santa Rosa Hospital.  On remand, records should be requested from those providers to ensure that a complete set of records have been obtained.  Additionally, the Veteran should be asked to identify any other treatment providers who may possess records relevant to his claims on appeal and record requests should be made to any other identified facility.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion if it is necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  For the claim of service connection for bilateral hearing loss, an August 2010 private treatment record shows a diagnosis of bilateral sensorineural hearing loss.  VA treatment records from 2006 to 2009 show treatment for otitis.  The August 2010 private treatment record reflects that the Veteran was exposed to occupational sounds in the Army.  He also testified at his Board hearing that he was exposed to gunfire noise at the shooting range during service without ear protection.  Moreover, a March 1962 service record documents treatment for a right ear ache.  In view of this evidence, the Veteran should be scheduled for a VA audiological examination that addresses whether the Veteran has bilateral hearing loss that had its onset during service or is otherwise related to an incident therein.  This examination should also address the Veteran's tinnitus claim.

In regard to the claims of service connection for a throat disorder and pulmonary disorder, a November 2005 chest x-ray from a private treatment provider shows pulmonary edema.  The March 1962 service record also documents treatment for a sore throat.  At his Board hearing, the Veteran recalled inhaling carbon and coal without a mask while working in a boiler room.  It was unclear whether this incident was during service or after service as he described his duties during service as operating a forklift while working in a warehouse.  Nevertheless, in view of this evidence, the Veteran should be scheduled for a VA examination that addresses whether the Veteran has a throat disorder and/or pulmonary disorder that had its onset during service or is otherwise related to an incident therein.

With respect to the initial rating claim pertaining to the left eye (characterized as anisocoria left pupil, left eye combined cataract), the last VA compensation examination of the Veteran's left eye was conducted in October 2010.  Treatment records from the San Juan VAMC indicate that the Veteran may now have glaucoma.  At his Board hearing, the Veteran testified that his vision was worse.  Given that nearly three years have passed since the most recent VA compensation examination and that the disability may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current severity of the left eye disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Based on the current evidence, examinations are not warranted for the remaining claims on appeal.  The Board emphasizes that, given the possibility of additional relevant evidence, further medical examination of the Veteran should be undertaken and further medical opinion should be requested if so warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify any medical facility from which he has received treatment that may possess records relevant to the claims on appeal.  Ask him to submit any relevant records that he possesses.

2.  Request treatment records from Drs. Lara, Puebla, Alvarez, Duprey, and Irizarry, as well as from Cardiovascular Center of Puerto Rico and Santa Rosa Hospital, and any other private treatment provider identified by the Veteran in response to the letter.  Obtain a release from the Veteran as necessary.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's treatment records from the San Juan VAMC and the associated outpatient clinics in Ponce and Guyama, including those dated since 1998.

4.  After securing additional records, schedule the Veteran for a VA audiological examination to address the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's noise exposure should be taken.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

With respect to any hearing loss and tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss or tinnitus had its onset during, or is otherwise related to, the Veteran's military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Also, schedule the Veteran for a VA examination to address his claims of service connection for a throat disorder and a pulmonary disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should determine whether the Veteran has a current throat and/or pulmonary disorder or has had such a disorder since the claims were filed.

With respect to any identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any throat disorder or pulmonary disorder had its onset during, or is otherwise related to, the Veteran's military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Also, schedule the Veteran for a VA eye examination to determine the severity of his service-connected left eye disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should determine whether the Veteran has glaucoma of the left eye that is part and parcel of his service-connected disability.

The examiner should then detail all pertinent complaints, symptoms, and clinical findings pertaining to the left eye disability.  In particular, the examiner should provide the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment in eye muscle function.  The examiner must also determine whether the left eye disability necessitates rest or results in episodic incapacity and, if so, indicate how frequently this occurs.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Then, undertake any other development determined to be warranted.

8.  Finally, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

